DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
LI US 2021/0374553 discloses 

A computer-implemented method comprising: receiving, by a computing system, a set of image samples and original labels for the image samples to train an image segmentation neural network model (see paragraph 58 noisy label); performing, by the computing system, a sample selection process using a plurality of neural networks to select a subset of image samples from the set of image samples (see paragraph  76 and 77 note that confident subset of labels is determined and used to train the neural network  ); training, by the computing system, the image segmentation neural network model using the subset of image samples see paragraph  76 and 77 note that confident subset of labels is determined and used to train the neural network  performing, by the computing system, a label correction process to generate corrected labels (see paragraph 79 label correction processes); 

The prior art of record does not expressly disclose 

performing, by the computing system, a label correction process to generate corrected labels for remaining image samples in the set of image samples that were not selected during the sample selection process; and training, by the computing system, the image segmentation neural network model using a combination of the corrected labels and the original labels in a joint optimization process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669